UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4032


UNITED STATES OF AMERICA,

                     Plaintiff − Appellee,

              v.

NAHSON JAHKEEM SUGGS, a/k/a Nas,

                     Defendant – Appellant.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Terrence W. Boyle, District Judge. (4:18−cr−00078−BO−2)


Argued: September 24, 2021                                     Decided: February 2, 2022


Before DIAZ and RICHARDSON, Circuit Judges, and FLOYD, Senior Circuit Judge.


Affirmed by unpublished opinion. Judge Diaz wrote the opinion, in which Judge
Richardson joined, and in which Senior Judge Floyd joined in part. Senior Judge Floyd
wrote an opinion dissenting in part.


ARGUED: James B. Craven, III, Durham, North Carolina, for Appellant. Lucy Partain
Brown, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee. ON BRIEF: Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-
Parker, Assistant United States Attorney, David A. Bragdon, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                            2
DIAZ, Circuit Judge:

       Nahson Suggs pleaded guilty to eight counts of drug trafficking and one count of

possessing a firearm in furtherance of a drug-trafficking crime. The district court sentenced

him to concurrent 63-month terms of imprisonment on the drug counts and a consecutive

60-month term on the firearm count. On appeal, defense counsel filed an Anders brief,

questioning the reasonableness of the sentence and the denial of Suggs’s objections to the

presentence report. We directed merits briefing on two issues: (1) whether the court erred

by failing to ask if Suggs agreed to the factual basis proffered by the government at his

plea colloquy, and (2) whether the court failed to adequately explain its chosen sentence.

We affirm.



                                             I.

       Suggs’s convictions stem from an undercover investigation conducted by the

Bureau of Alcohol, Tobacco, Firearms and Explosives. The investigation revealed that

Suggs, along with two coconspirators, led a gang that trafficked drugs and guns.

Throughout the investigation, Suggs brokered at least 15 sales of heroin, fentanyl, or guns.

He made one such drug sale in front of a small child. In all, law enforcement found Suggs

personally responsible for distributing over 180 grams of heroin, 15 grams of a heroin-

fentanyl mixture, and 10 guns.

       A grand jury indicted Suggs on nine counts: conspiracy to distribute and possess

with intent to distribute heroin, in violation of 21 U.S.C. §§ 841(a)(1), 846; six counts of

distributing heroin, in violation of 21 U.S.C. § 841(a)(1); distributing heroin and fentanyl,

                                             3
in violation of 21 U.S.C. § 841(a)(1); and possessing a firearm in furtherance of a drug-

trafficking crime, in violation of 18 U.S.C. § 924(c). 1

       At the plea hearing, the district court found Suggs competent and explained the

charges against him, their maximum penalties, and the rights Suggs would be relinquishing

by pleading guilty. Having acknowledged the court’s statements, Suggs pleaded guilty to

all nine counts without a plea agreement. The government then presented the factual basis

for the charges. And though Suggs hadn’t stipulated to the facts, he didn’t dispute them.

The court then, without consulting Suggs or his counsel, found that the plea was voluntary

and that a factual basis existed for Suggs’s guilty plea.

       Suggs’s presentence report grouped the drug counts and calculated a total offense

level of 26. It first computed a base offense level of 24 from the drug quantities. The

report then applied a three-level increase for Suggs’s role as a manager in the offense and

a two-level increase for his knowing involvement of a minor. It also applied a three-level

reduction for acceptance of responsibility. Coupled with his criminal history category of

I, Suggs’s Guidelines range on the drug counts was 63 to 78 months in prison. For the gun

charge, the Guidelines sentence was the statutory minimum of 60 months, consecutive to

any other counts.     Suggs objected to the report’s drug-weight calculation and both

sentencing enhancements.




       1
          Four of Suggs’s counts for distributing heroin also charged aiding-and-abetting
liability in violation of 18 U.S.C. § 2.

                                              4
       At sentencing, Suggs took responsibility for his actions. Suggs’s counsel then

reiterated his objections to the presentence report, arguing that a Guidelines range of 24 to

30 months should apply to the grouped drug charges. In response, the government called

a detective who investigated Suggs’s crimes.         This detective corroborated Suggs’s

leadership role in the conspiracy, recruitment of Suggs’s then 17-year-old brother for the

drug sales, and distribution of the drug quantities described in the presentence report.

Suggs presented no witnesses in rebuttal. The court overruled Suggs’s objections.

       Suggs’s counsel then requested a downward variance from the 63- to 78-month

Guidelines range on the drug charges. He explained Suggs was a young man with no prior

felony convictions and “a lot of support in the community.” J.A. 56. And because this

would be Suggs’s first stint in prison, counsel argued that a 24-month sentence on the drug

charges, when combined with the consecutive 60-month term on the gun charge, would be

adequate deterrence.

       In response, the government emphasized Suggs’s personal role in at least 15

different drug or gun transactions. It also noted that a small child was present during one

of the heroin deals at Suggs’s home.        To close, the government discussed Suggs’s

involvement with local street gangs and asserted there had been a noticeable drop in violent

crime in the area following the arrest of Suggs and his coconspirators.

       After hearing the evidence—and criticizing some errors in the presentence report—

the district court held that “under [18 U.S.C. §] 3553(a) the Government has satisfied their

burden of proof and a sentence within the guideline at the low end is appropriate in this



                                             5
case.” J.A. 59. The court sentenced Suggs to concurrent 63-month prison terms on the

drug counts and a consecutive 60-month term on the gun count.

       Suggs timely appealed. His counsel filed a brief under Anders v. California, 386

U.S. 738 (1967), questioning the reasonableness of the sentence and the denial of Suggs’s

objections to the presentence report but finding no meritorious grounds for appeal. In

accordance with Anders, we reviewed the record and directed the parties to brief the issues

now before us.



                                              II.

                                              A.

       We first address Suggs’s plea proceeding. Suggs didn’t challenge the district court’s

acceptance of the proffered factual basis at his plea colloquy, nor did he move to withdraw

his guilty plea. As a result, we review the adequacy of his plea proceeding for plain error.

United States v. Lockhart, 947 F.3d 187, 191 (4th Cir. 2020) (en banc).

       To satisfy the plain-error standard, Suggs must show: (1) an error was made; (2) the

error is plain; and (3) the error affected his substantial rights. United States v. Massenburg,

564 F.3d 337, 342–43 (4th Cir. 2009). In the guilty-plea context, Suggs can prove that an

error affected his substantial rights if he shows “a reasonable probability that, but for the

error, he would not have pleaded guilty.” United States v. Sanya, 774 F.3d 812, 816 (4th

Cir. 2014) (cleaned up). We will exercise our discretion to correct such an error only if it

“seriously affects the fairness, integrity or public reputation of judicial proceedings.”

Lockhart, 947 F.3d at 191 (cleaned up).

                                              6
          Federal Rule of Criminal Procedure 11 requires district courts to determine that

there’s a factual basis for a guilty plea before entering judgment. Fed. R. Crim. P. 11(b)(3).

“The requirement . . . is designed to protect a defendant who is in the position of pleading

voluntarily with an understanding of the nature of the charge but without realizing that his

conduct does not actually fall within the charge.” United States v. Mastrapa, 509 F.3d 652,

660 (4th Cir. 2007) (cleaned up).

          Here, the district court heard a detailed proffer from the government and adopted

this factual basis for the plea without affording Suggs a chance to agree, much less respond.

This is troubling considering Suggs pleaded guilty with no plea agreement or stipulated

statement of facts. And there’s little else in the record to assure us the court made clear

Suggs knew exactly what he admitted to when the court accepted the government’s proffer.

          But even if we assume the first two elements of the plain-error standard are met,

Suggs has failed to show a reasonable probability that, but for the district court’s failure to

question him about the factual proffer, he wouldn’t have pleaded guilty. To the contrary,

Suggs concedes that, if the district court had questioned him about the proffer, he “would

likely have agreed to it.” Appellant’s Supp. Br. at 4. Even now, he assures us he’s “not

seeking to withdraw the guilty plea.” Reply Br. at 1. What’s more, the presentence report

described the factual basis offered by the government at the plea hearing. Suggs had a

chance to object to those facts (and did object to some) before his sentencing. On this

record, Suggs can’t show that any error during his plea proceeding affected his substantial

rights.



                                              7
                                              B.

         Suggs next challenges his sentence as procedurally unreasonable because the district

court failed to adequately explain its low-end Guidelines sentence.

         We review a district court’s sentence “under a deferential abuse-of-discretion

standard.” Gall v. United States, 552 U.S. 38, 41 (2007). In reviewing for procedural

reasonableness, we “ensure that the district court committed no significant procedural

error, such as failing to calculate (or improperly calculating) the Guidelines range, treating

the Guidelines as mandatory, failing to consider the § 3553(a) factors, selecting a sentence

based on clearly erroneous facts, or failing to adequately explain the chosen sentence.” Id.

at 51.

         A sentencing judge “should set forth enough to satisfy the appellate court that he

has considered the parties’ arguments and has a reasoned basis for exercising his own legal

decisionmaking authority.” Rita v. United States, 551 U.S. 338, 356 (2007). Of course,

the “appropriateness of brevity or length, conciseness or detail, when to write, what to say,

depends upon circumstances.” Id. For this reason, “[w]hen a judge applies a sentence

within the Guidelines range, he or she often does not need to provide a lengthy

explanation.” Chavez-Meza v. United States, 138 S. Ct. 1959, 1964 (2018). It can be

sufficient for a judge to simply rely on the record, while making clear that he or she has

considered the parties’ arguments and accounted for the § 3553(a) factors. See id. at 1965.

         In this case, Suggs argued for a downward variance, requesting a 24-month sentence

on the drug charges rather than one in the 63- to 78-month Guidelines range. The

government responded, reasserting the propriety of a Guidelines sentence. Despite having

                                              8
these competing contentions before it, the court’s ruling was terse. There’s no doubt the

court could have provided a more robust explanation for its Guidelines sentence. But the

question before us is whether a longer explanation was required here. We conclude it was

not.

       Though Suggs advanced a few mitigation arguments, they weren’t so complex as to

require a detailed explanation. Counsel argued Suggs was a young man with no felonies

and an otherwise clean criminal record. He also stressed Suggs’s considerable community

support. On this basis, counsel suggested that a variant sentence on the drug counts more

than 50 percent below the low-end of the Guidelines range would have provided adequate

deterrence. While nonfrivolous, these arguments are “conceptually simple,” such that the

law didn’t require the district court to say much when “the record makes clear [it]

considered the evidence and arguments.” Rita, 551 U.S. at 359. The court’s explanation

here meets this low bar, though barely. 2

       After hearing argument on Suggs’s requested variance, the district court found that

“under 3553(a) the Government ha[d] satisfied their burden of proof and a sentence within


       2
         While we have great respect for the work of our district court colleagues (and are
loath to criticize them), this is not the first time we’ve addressed this district court’s
truncated sentencing practices. See, e.g., United States v. Lymas, 781 F.3d 106, 113–14
(4th Cir. 2015); United States v. Carter, 564 F.3d 325, 329–30 (4th Cir. 2009); United
States v. Pratt, 796 F. App’x 181, 182–83 (4th Cir. 2020) (per curiam); United States v.
Hines, 796 F. App’x 803, 806–07 (4th Cir. 2019) (per curiam); United States v. Johnson,
694 F. App’x 192, 193 (4th Cir. 2017) (per curiam); United States v. Gaskill, 318 F. App’x
251, 259 (4th Cir. 2009) (per curiam). In each of these cases, we vacated and remanded
for resentencing because of the court’s failure to adequately explain its chosen sentence.
While we find that remedy inappropriate here, we urge our colleagues to do more than the
bare minimum when exercising their sentencing power.

                                            9
the guideline at the low-end is appropriate in this case.” J.A. 59. The court thus

incorporated the § 3553(a) factors into its decision and signaled that it had rejected Suggs’s

contentions on these factors in favor of the government’s. To be sure, the government has

no “burden” under § 3553(a), but the import of the court’s inartful language is sufficiently

clear. After all, the court then immediately imposed a 63-month Guidelines sentence on

the drug charges, as the government requested. This sentence was a far cry from Suggs’s

requested 24 months.

       Moreover, that the district court adopted the government’s position is significant

because the government directly addressed Suggs’s mitigation arguments. Cf. United

States v. Torres-Reyes, 952 F.3d 147, 153 (4th Cir. 2020) (finding a sentence inadequately

explained despite the government addressing the mitigation arguments because “the court

did not adopt or convey the weight it placed on [the government’s] arguments”). 3 In

response to Suggs’s “clean” criminal history, the government explained this wasn’t one

bad decision—he participated in over 15 felony drug or gun transactions. As for his

community support, the government highlighted both the presence of a small child in one

of Suggs’s heroin deals and the crime reduction in his community since his arrest. We find


       3
         In criticizing our reliance on Torres-Reyes, see Dissenting Op. at 15–16, our friend
in the dissent goes beyond what that case requires. There, we found the district court failed
to “describe the circumstances or characteristics present” that would outweigh the
defendant’s mitigation arguments. Torres-Reyes, 952 F.3d at 153. Although the
government had addressed the defendant’s arguments, the district court failed to either
“adopt or convey the weight it placed on those arguments.” Id. (emphasis added). That
the district court here didn’t specifically convey the weight it gave the government’s
arguments is of no moment for we find the record shows it adopted those arguments
wholesale.

                                             10
that “the context of [Suggs’s] sentence makes it patently obvious that the district court

found [his] arguments to be unpersuasive.” United States v. Blue, 877 F.3d 513, 521 (4th

Cir. 2017) (cleaned up).

       Our dissenting colleague suggests that we’ve improperly employed the sentencing

hearing’s context as a “surrogate” for the district court’s required statement of reasons.

Dissenting Op. at 16–17. Our friend says that context can usually reveal only that a court

considered a defendant’s arguments, not its reasons for dismissing them. With this much,

we agree. But a court’s adoption (however brief) of the government’s position is not the

usual course of things.

       There’s no gainsaying that a sentencing court’s separate consideration of and

explanation for dismissing a defendant’s mitigation arguments is the better practice. But

our cases—contrary to the dissent’s view, see Dissenting Op. at 15—permit a court to

consider a defendant’s arguments and reject them through adoption of the government’s

responsive arguments. See, e.g., Torres-Reyes, 952 F.3d at 153; United States v. Quiller,

494 F. App’x 308, 311 (4th Cir. 2012) (per curiam) (“We have reviewed the sentencing

transcript and the district court’s statement of reasons and conclude that the court

considered the arguments raised by the parties and adopted the Government’s position as

acceptable. In so doing, the court acknowledged its inclination to sentence Quiller to the

high end of the Guidelines and yet sentenced Quiller to the middle of the sentencing range,

consistent with the Government’s request.”); United States v. Jones, 417 F. App’x 337, 339

(4th Cir. 2011) (per curiam) (“After review of the record, we are satisfied that the court

adequately explained its rejection of Jones’ argument when it adopted the government’s

                                            11
position[.]”). This sequence of events will often implicate a hearing’s context, and that’s

what happened here.

       The district court’s actions throughout sentencing further persuade us that it engaged

with and considered the parties’ arguments and the relevant facts. See United States v.

Montes-Pineda, 445 F.3d 375, 381 (4th Cir. 2006) (“This is not a case where the district

court passively heard the parties’ arguments and then seemed to ignore them.”). At the

beginning of the proceeding, the court gave Suggs a chance to speak and thanked him for

his allocution. When the government presented a witness, the court had questions of its

own to “set the stage.” J.A. 50. And at a few points, the court identified errors it found in

the presentence report.    In short, the record shows that the district court made an

individualized assessment of the chosen sentence based on the particular facts and

arguments before it. See Blue, 877 F.3d at 518.

       Finally, Suggs insists that United States v. Provance, 944 F.3d 213 (4th Cir. 2019),

mandates resentencing.      In Provance, we vacated a below-Guidelines sentence as

procedurally unreasonable where “there was no explanation at all.” Id. at 219. The district

court there deviated from the Guidelines range of 33 to 41 months’ imprisonment to instead

impose a sentence of probation. See id. at 216–17. But in doing so, it failed to mention

the § 3553(a) factors or provide any other basis to infer its rationale for rejecting the

government’s arguments for a Guidelines sentence. See id. at 219.

       Provance is of no help to Suggs. For starters, the district court here (unlike in

Provance) imposed a Guidelines sentence. This sentence thus requires less explanation

than one that deviates from the Guidelines. See Chavez-Meza, 138 S. Ct. at 1964. And, as

                                             12
discussed, the court’s explanation, while limited, gives us a sufficient basis to conclude

that it considered the § 3553(a) factors and weighed the merits of Suggs’s mitigation

arguments. That the court found a Guidelines sentence appropriate under the particularized

facts of Suggs’s case is also borne out by the context and record of the sentencing hearing.



                                            III.

       For the reasons given, the district court’s judgment is

                                                                              AFFIRMED.




                                             13
FLOYD, Senior Circuit Judge, concurring in part and dissenting in part:

       The Court holds today that a sentencing judge provides sufficient explanation when,

without considering a single argument raised in defense, the judge announces “the

Government has satisfied [its] burden of proof” “under 3553(a).” J.A. 59. Because that

holding trivializes beyond recognition the foundational legal principle that a district judge

“should set forth enough to satisfy the appellate court that he has considered the parties’

arguments and has a reasoned basis for exercising his own legal decisionmaking authority,”

Rita v. United States, 551 U.S. 338, 356 (2007), I respectfully dissent from Part II.B of the

majority opinion. I concur with the remaining Parts of the opinion.

       The majority begins with Rita’s remark that rejecting “conceptually simple”

arguments does not always require “a detailed explanation.” Majority Op. 9 (quoting 551

U.S. at 359). *    Extending that proposition, the majority now holds that in some

circumstances, the analysis is so simple that a district court may implicitly incorporate the


       *
         The majority similarly relies on Chavez-Meza’s proposition that the district court
“does not need to provide a lengthy explanation” for sentences within the Guidelines range.
Chavez-Meza v. United States, 138 S. Ct. 1959, 1964 (2018). But Chavez-Meza also
cautioned, just one page before, that “[i]f the sentence is within the Guidelines range, and
the Guidelines range exceeds 24 months, the judge must also state ‘the reason for imposing
a sentence at a particular point within the range.’” Id. at 1963 (quoting 18 U.S.C.
§ 3553(c)(1)). And it affirmed the district court’s resentencing only after verifying that the
judge had previously explained, at the original sentencing, that the “reason the guideline
sentence is high in this case . . . is because of the drug quantity”—“from what he gathered
and what he had seen, methamphetamine, it destroys individual lives, it destroys families,
it can destroy communities.” Id. at 1966–67 (brackets omitted). That explanation offered
insight into the district court’s judgment and an opportunity to contest it by, for example,
arguing the district judge inappropriately relied on his own experience rather than the
record. The majority can point to no comparable explanation—and thus no comparable
opportunity—here.

                                             14
government’s objections into its sentencing, “signal[ing]” that it supports the government’s

position, id. at 10—without offering any reasons of its own. But the majority cites no

authority for that further step. Quite the contrary: Rita holds a “statement of reasons”

“important” “[i]n the [sentencing] context.” 551 U.S. at 356. It allows for “normal

appellate” review of potential substantive mistakes, id. at 354, and promotes the legitimacy

of the sentencing system, id. at 367 (Ginsburg, J., concurring). And where, as here, a

defendant actually “contests the Guidelines sentence,” Rita expressly directs the trial court

to say “more”—to address the “nonfrivolous reasons for imposing a different sentence.”

Id. at 357. Even if we could sanction the district court’s tacit incorporation of a certain

specific proposition advanced by the prosecution, we certainly cannot do so wholesale.

Take the district court’s broad statement here, that “the Government ha[d] satisfied their

burden of proof.” J.A. 59. I fail to see what reasoned principle we can apply to “determine

from this record if the court found some, all, or none” of the government’s contentions

persuasive. United States v. Carter, 564 F.3d 325, 329 (4th Cir. 2009).

       The majority cites a case we decided just last year, Torres-Reyes, which held a

sentence procedurally inadequate because the district court neither “describe[d] the

circumstances or characteristics present that, in its opinion, would outweigh the

circumstances that the defendant argued justified a variance” nor “adopt[ed]” the

government’s arguments. United States v. Torres-Reyes, 952 F.3d 147, 153 (4th Cir.

2020). This case, the majority presumably reasons, requires the opposite result because

the district court indeed “adopt[ed]” the government’s contentions below. Id. Yet Torres-

Reyes would still require the court to “convey the weight it placed on [the government’s]

                                             15
arguments.” Id. That the court did not do so here is particularly troubling because all

Suggs’s crimes comprised controlled buys. J.A. 52–53. So the government’s argument

that violence in the community decreased following Suggs’s arrest—as the district court’s

incorporation of that argument—cannot respond to Suggs’s nonfrivolous contentions about

his deep community support and lack of prior criminality. The district court “needed to

separately consider these arguments for a variance.” Torres-Reyes, 952 F.3d at 152.

       The majority also insists that a hearing’s “context” can offer a surrogate for an

explicit statement of reasons—at least where the context “makes it patently obvious that

the district court found [the defendant’s] arguments to be unpersuasive.” Majority Op. 10–

11 (quoting United States v. Blue, 877 F.3d 513, 521 (4th Cir. 2017)). That is true where

“the sentence imposed is explicitly tailored to address a defendant’s individual

characteristics, such as requiring substance abuse treatment for defendants who struggle

with drug and alcohol abuse issues.” Blue, 877 F.3d at 521 (citation omitted). Or where

“the sentencing court engages counsel in a discussion about [a specific] argument.” Id.

(citation omitted). The record here manifests neither. The district court (1) thanked Suggs

for his allocution, (2) asked two rudimentary, “set[ting] the stage” questions of the

government, Majority Op. 12, and (3) corrected a typo in the presentence report. None of

those comments engaged with Suggs’s arguments for a downward departure: a clean

criminal history, deep community support, his youth, his inexperience with prison

conditions, and a mandatory consecutive 60-month sentence. Cf. Rita, 551 U.S. at 345

(underscoring that the district court “asked questions about each [§ 3553(a)] factor”). If

anything, the context here shows the district court was unwilling to consider Suggs’s

                                            16
defenses. When Suggs’s attorney raised sound objections to the Guidelines calculations,

for example, the court remarked, “You got a lot of objections, don’t you?” J.A. at 43. And

while waiting on a government witness’s testimony, the judge asked the defense, “Do you

really want to educate me about your guy?” Id. at 44. I cannot agree with the majority that

this kind of “engage[ment]” offers confidence “that the district court made an

individualized assessment . . . based on the particular facts and arguments before it.”

Majority Op. 12.

       Even more to the point, the hearing’s context usually reveals only that the court

considered a defendant’s arguments, not the court’s reasons for dismissing them. Those

remain two separate requirements. See Carter, 564 F.3d at 328. That is why we were

careful in Blue to cabin our reliance on context only where the sentence on its face responds

to some discrete contention raised during the hearing. See supra p. 16; see also Blue, 877

F.3d at 521 (remanding for resentencing where “the district court did not engage counsel

in a discussion about the merits of [a defendant’s] arguments for a downward departure”

because “simply hear[ing] those arguments” does not make the sentencing decision

“patently obvious” (quoting United States v. Montes-Pineda, 445 F.3d 375, 381 (4th Cir.

2006))). At all other times, we have resolutely declined to “guess at the district court’s

rationale, searching the record for statements by the Government or defense counsel or for

any other clues that might explain a sentence.” Torres-Reyes, 952 F.3d at 151 (quoting

United States v. Ross, 912 F.3d 740, 745 (4th Cir. 2019); Carter, 564 F.3d at 329–30).

Here, the majority offers as proof only that the district court “imposed a 63-month



                                             17
Guidelines sentence on the drug charges, as the government requested.” Majority Op. 10.

That falls far short of Blue.

       The majority ends by stressing that within-the-Guidelines sentences require less

explanation. Majority Op. 12 (declining to follow United States v. Provance, 944 F.3d 213

(4th Cir. 2019), because the court there “deviated from the Guidelines range”). But less

is not nothing. Rita’s central holding was that “the sentencing court”—unlike its appellate

counterpart—“does not enjoy the benefit of a legal presumption that the Guidelines

sentence should apply.” 551 U.S. at 351 (citation omitted). Requiring trial judges to turn

square corners is what keeps “the rebuttability of the presumption” “real.” See id. at 367

(Ginsburg, J., concurring). And absent such adequate explanation, appellate courts will be

forced to presume the Guidelines not just reasonable but binding—exactly what we may

not do after Rita and United States v. Booker, 543 U.S. 220 (2005). What is more, this

Circuit’s precedent already holds as much: “the Supreme Court’s recent sentencing

jurisprudence plainly precludes any presumption that, when imposing a sentence, the

district court has silently adopted arguments presented by a party.” Carter, 564 F.3d at

329 (discussing Rita, 551 U.S. 338; Booker, 543 U.S. 220; Gall v. United States, 552 U.S.

38 (2007)). “[S]entences that fall within the Guidelines range are entitled” only “to a

presumption of substantive reasonableness, we typically do not apply that presumption to

the procedural prong of our reasonableness inquiry.” Blue, 877 F.3d at 519–20 (citations

omitted). To satisfy that prong, the sentencing court must “state the individualized reasons

that justify a sentence, even when sentencing a defendant withing the Guidelines range.”



                                            18
Carter, 564 F.3d at 330 n.2 (citations omitted). After today, that jurisprudence takes on a

previously unsuspected modesty.

       I would hold that the district court procedurally erred in failing to address Suggs’s

nonfrivolous arguments for a downward departure and remand for resentencing.




                                            19